                                 United States District Court
                                           for the
                                 Southern District of Florida
    Yuniel Rojas, Jorge Bravo,               )
    Plaintiffs,                              )
                                             )
    v.                                       ) Civil Action No. 18-24149-Civ-Scola
                                             )
    OC Electrical LLC, et al.,               )
    Defendants.

                     Opinion Order Granting Motion to Dismiss
      Plaintiffs Yuniel Rojas (“Rojas”) and Jorge Bravo (“Bravo”) (collectively, the
“Plaintiffs”) bring this action against their former employers (collectively, the
“Defendants”) under the Fair Labor Standards Act (“FLSA”) and Florida law
seeking damages for unpaid wages and retaliatory discharge. (ECF No. 1.)
      Now before the Court is a motion to dismiss filed by the Defendants. (the
“Motion,” ECF No. 18.) Having reviewed the parties’ submissions and the
applicable law, the Court grants the Motion (ECF No. 18) as follows.
1.       Background
         A.    Relevant Facts1
      The Plaintiffs worked as “electrician[s]/construction worker[s]” for
Defendants OC Electrical LLC and Suntech Plumbing Corp. (collectively, the
“Corporate Defendants”), companies that are “controlled and owned” by Robert
Morgado and Zairon Rosero (collectively, the “Individual Defendants”). (ECF No.
1 at ¶¶ 6, 14, 66.) The Plaintiffs assert that they were not paid overtime wages
by the Defendants and were fired in retaliation for complaining about same.
      The Plaintiffs allege FLSA coverage under individual and enterprise
theories. In the latter respect, the Plaintiffs claim that the Corporate Defendants
engaged in interstate commerce by:
         operat[ing] as organizations which sell and/or market their services
         and/or goods to customers from throughout the United States and
         also provide their services for goods sold and transported from
         across state lines of other states, . . . obtain[ing] and solicit[ing]

1
       The Court accepts as true the facts pled in the Complaint. See Beck v.
Deloitte & Touche, 144 F.3d 732, 735 (11th Cir. 1998) (“In evaluating the
sufficiency of a complaint, a court must accept the well pleaded facts as true and
resolve them in the light most favorable to the plaintiff.”).
      funds from non-Florida sources, accept[ing] funds from non-Florida
      sources, us[ing] telephonic transmissions going over state lines to
      do their business, transmit[ting] funds outside the State of Florida,
      and otherwise regularly engag[ing] in interstate commerce,
      particularly with respect to their employees.
      ...
      The Corporate Defendants are construction companies and, through
      their business activities, affect interstate commerce. [Rojas’/Bravo’s]
      work for the Corporate Defendants likewise affects interstate
      commerce.
(Id. at ¶ 13, 14, 65, 66.) No facts are alleged to support any of these conclusions.
         B. Course of Proceedings
        On October 9, 2018, the Plaintiffs filed the Complaint, asserting the
following seven claims: (1) Count I for wage and hour violations under the FLSA
by Rojas against the Corporate Defendants; (2) Count II for wage and hour
violations under the FLSA by Rojas against the Individual Defendants; (3) Count
III for retaliatory discharge under the FLSA against all Defendants by Rojas; (4)
Count IV for retaliatory discharge under Florida law against the Corporate
Defendants by Rojas; (5) Count V for unpaid wages under Florida law against
the Corporate Defendants by Rojas; (6) Count VI for wage and hour violations
under the FLSA against the Corporate Defendants by Bravo; (7) Count VII for
wage and hour violations under the FLSA against the Individual Defendants by
Bravo; and (8) Count VIII for unpaid wages under Florida common law against
the Corporate Defendants by Bravo. (ECF No. 1.)
        The Defendants move to dismiss, arguing: (1) the Complaint contains
insufficient allegations of individual FLSA coverage because the Plaintiffs fail to
factually plead how their work as electricians and construction workers affected
interstate commerce, (ECF No. 18 at pp. 4-5); (2) the Plaintiffs’ allegations of
enterprise FLSA coverage are “generic, boiler plate” and insufficient under the
prevailing Twombly/Iqbal standard, (id. at pp. 6-7); and (3) the Court should
decline to exercise supplemental jurisdiction over Count IV, the retaliatory
discharge claim under Florida law, (id. at pp. 7-8).
        In opposition to the Motion, the Plaintiffs argue: (1) that the Complaint
adequately alleges enterprise coverage under the FLSA, (ECF No. 19 at pp. 3-4);
and (2) that Count IV and Rosas’s FLSA claims arise from a common nucleus of
facts, thus permitting the exercise of supplemental jurisdiction, (id. at pp. 4-7).
Additionally, the Plaintiff’s note that the same day the Defendants filed the
Motion, Defendant OC Electrical LLC, through the same counsel, admitted in a
case before Judge Martinez that “the FLSA covered the entity Defendant [i.e. OC
Electrical, LLC] under the enterprise coverage theory” over the same period at
issue in this case. (ECF No. 19 at p. 4 (citing Veiga v. OC Electrical LLC, et al.,
18-cv-24359, DE 18 at ¶ 11 (S.D. Fla. Nov. 19, 2018) (Martinez, J.).)
      The Defendants did not file a reply brief.
2.    Motion to Dismiss Standard
       A court considering a motion to dismiss, filed under Federal Rule of Civil
Procedure 12(b)(6), must accept the complaint’s allegations as true, construing
them in the light most favorable to the plaintiff. Pielage v. McConnell, 516 F.3d
1282, 1284 (11th Cir. 2008). Although a pleading need only contain a short and
plain statement of the claim showing that the pleader is entitled to relief, a
plaintiff must nevertheless articulate “enough facts to state a claim to relief that
is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
“But where the well-pleaded facts do not permit the court to infer more than the
mere possibility of misconduct, the complaint has alleged—but it has not
shown—that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679
(2009) (quoting Fed. R. Civ. P. 8(a)(2)) (internal punctuation omitted). A court
must dismiss a plaintiff’s claims if she fails to nudge her “claims across the line
from conceivable to plausible.” Twombly, 550 U.S. at 570.
3.    Analysis
       Federal question jurisdiction is alleged to exist in this case under the
FLSA. Thus, the sufficiency of the Plaintiffs claims under that statute are
material to the existence of federal jurisdiction in this case.
       The FLSA requires an employer to pay an employee “an overtime wage of
one and one-half times his regular rate for all hours he works in excess of forty
hours per week.” See Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d
1292, 1298 (11th Cir. 2011); see also 29 U.S.C. § 207(a). “In order to be eligible
for FLSA overtime, however, an employee must first demonstrate that he is
‘covered’ by the FLSA.” Josendis, 662 F.3d at 1298. “This requires a showing
that the jurisdictional prerequisite of ‘interstate commerce’ exists in a given case,
a showing that may be made one of two ways—enterprise coverage or individual
coverage.” Dimingo v. Midnight Express, Inc., 2018 WL 770478, at *2 (S.D. Fla.
Jan. 16, 2018) (Scola, J.).
       As for individual coverage, in their response the Motion, the Plaintiffs do
not address, and therefore waive any opposition to, the Defendants arguments
against individual coverage in this case. Skinner v. Legal Advocacy Center of
Central Fla., Inc., 2013 WL 5720142, *2 n.3 (S.D. Fla. Oct. 21, 2013) (“[B]ecause
Plaintiff did not raise that argument in opposition, the Court considers it
waived.”).
        Second, the Plaintiffs fail to allege any facts to support the existence of
enterprise coverage in this case. “[A]n employee may . . . be covered by FLSA
through ‘enterprise coverage’ if her employer: ‘(1) has employees engaged in
interstate commerce or in the production of goods for interstate commerce, or
employees who handle, sell, or otherwise work on goods or materials that have
been moved in, or produced for, interstate commerce by any person; and (2) has
gross volume sales or business of at least $500,000 annually.’” Josendis, 662
F.3d at 1298.
        The Plaintiffs do not factually allege any nexus between their employment
and interstate commerce sufficient to satisfy the first prong of enterprise
coverage. Compare (ECF No. 1 at ¶¶ 13, 65) with Sarria v. La Canasta Latina
Corp., 2015 WL 12862717, at *2 (S.D. Fla. Oct. 8, 2015) (Ungaro, J.) (dismissing
FLSA complaint for failure to state a claim where plaintiff’s allegations of
interstate commerce under enterprise coverage theory—indistinguishable from
those asserted here—“amount[ed] to a mere form complaint”). Like Judge Ungaro
in Sarria, “[w]ithout sufficient allegations relating to the Plaintiff[s’] employment
and how this employment implicates interstate commerce for purposes of being
covered by FLSA, the Court is unable to find that Plaintiff[s] state[] a claim for
relief.” Id. at *2.
        And while the Defendants’ admissions before Judge Martinez certainly
appear relevant here, whether enterprise coverage in fact exists in this case
simply does not relieve the Plaintiffs of their obligation to state a claim for relief
under the FLSA (and thus federal jurisdiction). The burden will remain on the
Plaintiffs to revise their form complaint to allege facts specific to the case at hand.
        The Complaint is dismissed without prejudice.
4.      Conclusion
      In sum, the Court grants the Motion (ECF No. 18) in part and dismisses
the Complaint without prejudice. The Plaintiffs may file an amended complaint
in compliance with this order by April 9, 2019. The Court passes no judgment
on the Defendants’ arguments relating to supplemental jurisdiction.
      Done and ordered, in Chambers, at Miami, Florida on April 3, 2019.




                                              Robert N. Scola, Jr.
                                              United States District Judge
